

116 HR 5323 IH: Tribal Elder Care Improvement Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5323IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. O'Halleran (for himself, Ms. Davids of Kansas, Ms. Haaland, and Mr. Luján) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to expand supportive services for Native American aging
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Elder Care Improvement Act of 2019. 2.Expanding supportive services for Native American aging programsTitle VI of the Older Americans Act of 1965 (42 U.S.C. 3057 et seq.) is amended—
 (1)by redesignating part D as part E, and (2)by inserting after part C the following:
				
					DSupportive services for healthy aging and independence
						636.Program
 (a)In generalThe Assistant Secretary shall carry out a competitive demonstration program for making grants to tribal or Native Hawaiian organizations with applications approved under parts A and B, to pay for the Federal share of carrying out programs, to enable the organizations to build their capacity to provide a wider range of in-home and community supportive services to enable older individuals to maintain their health and independence and to avoid long-term care facility placement.
							(b)Supportive services
 (1)In generalSubject to paragraph (2), supportive services described in subsection (a) may include any of the activities listed under section 321(a).
 (2)PriorityThe Assistant Secretary, in awarding grants under this section, shall give priority to tribal organizations that will use the grant funds for supportive services described in subsection (a) that are for in-home assistance, transportation, information and referral, case management, health and wellness programs, legal services, family caregiver support services, and other services that directly support the independence of the older individuals served.
 (c)Rule of constructionNothing in this section shall be construed or interpreted to prohibit the provision of supportive services under part A or B..
 3.Enhancing training capacity to support Native American aging programsTitle II of the Older Americans Act of 1965 (42 U.S.C. 3011 et seq.) is amended— (1)in section 201(c)(3)(H) by striking the semicolon and inserting to ensure adequate capacity to deliver the services under such title, which technical assistance and professional development programs may include program management, data development and use, basic business skills, grant development, program and service innovations, and staff training and certification;; and
 (2)in section 216(b)— (A)in paragraph (3) by striking ; and and inserting ;,
 (B)in paragraph (4) by striking the period and inserting ; and, and (C)by adding at the end the following:
					
 (5)to carry out section 201(c)(3)(H) (relating to training and technical assistance for programs under title VI), $500,000 for fiscal year 2021..
 4.Expanding supportive services for Native American aging programsSection 643 of the Older Americans Act of 1965 (42 U.S.C. 3057n) is amended to read as follows:  643.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)for parts A and B, $38,524,324 for fiscal year 2020, $40,835,783 for fiscal year 2021, $43,285,930 for fiscal year 2022, $45,883,086 for fiscal year 2023, and $48,636,071 for fiscal year 2024; and
 (2)for part C subject to section 644, $10,785,575 for fiscal year 2020, $11,432,710 for fiscal year 2021, $12,118,672 for fiscal year 2022, $12,845,792 for fiscal year 2023, and $13,616,540 for fiscal year 2024.
					.
 5.Funding set asideTitle VI of the Older Americans Act of 1965 (42 U.S.C. 3057–3057n) is amended by adding at the end the following:
			
 644.Funding set asideOf the funds appropriated under section 643(1) for a fiscal year, not more than 5 percent shall be made available to carry out part D for such fiscal year if for such fiscal year—
 (1)the funds appropriated for parts A and B are greater than the funds appropriated for such parts for fiscal year 2019; and
 (2)the Assistant Secretary makes available for parts A and B not less than the amount of resources made available for fiscal year 2019..
		